Exhibit 10.10

CARGO CONNECTION LOGISTICS CORP.

600 Bayview Avenue

Inwood, New York 11096

 

CARGO CONNECTION LOGISTICS HOLDING, INC.

600 Bayview Avenue

Inwood, New York 11096

June 2, 2008

 

Re:

Services Assignment

 

The parties acknowledge that Jesse Dobrinsky (“Employee”) has provided certain
services (the “Services”) to Cargo Connection Logistics Corp., a Delaware
corporation (the “Cargo Corp.”), and wholly-owned subsidiary of Cargo Connection
Logistics Holding, Inc., a Florida Corporation (the “Company”), valued at
$253,146.65 as of the date hereof. The parties acknowledge that Employee has not
been compensated by Cargo Corp. or by the Company for the Services.

 

This letter (the “Agreement”) will serve to confirm our agreement that as
consideration for the continued services of Employee to the Company and Cargo
Corp., Cargo Corp. hereby assigns to the Company, and the Company hereby agrees
to assume from Cargo Corp. all of its obligations in connection with the
Services provided by Employee, without releasing Cargo Corp. from liability
therefor.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto and no amendment, modification or waiver of any provision herein shall be
effective unless in writing, executed by the party charged therewith.

 

If the foregoing accurately sets forth your understanding and agreement with
respect to the assignment by Cargo Corp. to the Company and any and all
obligations of the Company in connection with the services, please indicate such
by signing where indicated below

 

 

CARGO CONNECTION LOGISTICS CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Goodman

 

 

Name: Scott Goodman

 

 

Title: Chief Executive Officer

 

 

 

Accepted and agreed as

 

 

of the date first set forth above:

 

 

 

 

 

CARGO CONNECTION LOGISTICS HOLDING, INC.

 

 

 

 

 

By:

/s/ Scott Goodman

 

 

 

 

Name: Scott Goodman

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

/s/ Jesse Dobrinsky

 

 

 

 

Jesse Dobrinsky

 

 

 

 

 

 

80049112.6

1

 

 

 

 

 